THE COURT,
considering the following note as “a note for the security of money,” refused to suffer it to go in evidence to the jury, because it was not stamped according to the act of 6th July, 1797, §§ 1, 13 (1 Stat. 527).
The note was in these words, viz.: “Alexandria, December 15, 1798. Received of Mr. Thomas Carberry six hundred and fifty cart white-oak hhd. staves, at the rate of twenty dollars per thousand, and eighteen hundred barrel staves, at ten dollars per thousand, the which I promise to pay the said Thomas Carberry, or order, in all the month of April next ensuing. Witness my hand, day and date above written. George Hill.” Indorsed: “December 15th, 1798. Pay the within to Joseph Neale or order, and his receipt shall be good against Thomas Carberry.”